DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of new ground of rejection.  Applicant is encouraged to contact examiner with any further questions and/or comments.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagowski et al. (U.S. Patent No. 6,538,462 B1).

(see probe 22 which are kelvin probe or a Monroe-type probe shown in Fig. 1 which contacts a dielectric layer 13a with respect to a reference electrode 30) electrically connected to the semiconductor device while an internal stress in a predetermined direction is not generated (col. 4, lines 6-19; measuring gate oxide integrity of a semiconductor wafer having a dielectric layer. Moving the wafer into position below a charge source and illuminating an area of the wafer under the source with a first light source and setting charging conditions of the charge source, turning on the charge source to stress the area of the wafer.  Next step would be to turn off the charge source and the first light source, where not stress is being applied and illuminating the wafer with a second light source, measuring the contact potential as a function of time of dielectric field.  This method can include determining defect density and leakage current to that of the standard dielectric); measuring a second current flowing through the semiconductor device while the internal stress in the predetermined direction is generated in the semiconductor device; and screening the semiconductor device based on the first current and the second current (col. 4, lines 6-19; measuring gate oxide integrity of a semiconductor wafer having a dielectric layer. Moving the wafer into position below a charge source and illuminating an area of the wafer under the source with a first light source and setting charging conditions of the charge source, turning on the charge source to stress the area of the wafer.  Next step would be to turn off the charge source and the first light source, where not stress is being applied and illuminating the wafer with a second light source, measuring the contact potential as a function of time of dielectric field.  This method can include determining defect density and leakage current to that of the standard dielectric).


a step of measuring a first current flowing through the semiconductor device via a probe including electrodes electrically connected to the semiconductor device while an action (see probe 22 which are kelvin probe or a Monroe-type probe shown in Fig. 1 which contacts a dielectric layer 13a with respect to a reference electrode 30), unit does not generate an internal stress in the semiconductor device (col. 4, lines 6-19; measuring gate oxide integrity of a semiconductor wafer having a dielectric layer. Moving the wafer into position below a charge source and illuminating an area of the wafer under the source with a first light source and setting charging conditions of the charge source, turning on the charge source to stress the area of the wafer.  Next step would be to turn off the charge source and the first light source, where not stress is being applied and illuminating the wafer with a second light source, measuring the contact potential as a function of time of dielectric field.  This method can include determining defect density and leakage current to that of the standard dielectric);
a step of controlling a magnitude of the internal stress generated in the semiconductor device by the action unit (test system 10 includes a computer 12 that controls components of the system to apply electric charge to and measure charge neutralization of testing site 15a; see S20 and S30 shown in Fig. 3; col. 8, lines 62-67; col. 2, lines 22-24; the amount of stress is controlled by the amount of corona discharge);
a step of measuring a second current flowing through the semiconductor device via the probe while the action unit generates the internal stress in the semiconductor device (col. 4, lines 6-19; measuring gate oxide integrity of a semiconductor wafer having a dielectric layer. Moving the wafer into position below a charge source and illuminating an area of the wafer under the source with a first light source and setting charging conditions of the charge source, turning on the charge source to stress the area of the wafer.  Next step would be to turn off the charge source and the first light source, where not stress is being applied and illuminating the wafer with a second light source, measuring the contact potential as a function of time of dielectric field.  This method can include determining defect density and leakage current to that of the standard dielectric); and
a step of screening the semiconductor device based on the first current and the second current (claim 16, measuring the current-voltage characteristic by measuring a current density across the dielectric layer and a potential difference between a probe and the semiconductor wafer).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (U.S. Publication No. 2012/0262715 A1) in view of Lagowski et al. (U.S. Patent No. 6,538,462 B1).


(para 0001, lines 1-10), apparatus comprising; an action unit that generates an internal stress in a predetermined direction in a semiconductor device (para 0036, lines 1-10; see Fig. 8, showing the steps applied to generate a tensional stress on the object, i.e. the first step being an irradiation of light with stress applied); a controller that screen the semiconductor device based a first flowing through the semiconductor device while the internal stress is not generated (see Fig. 8 showing the irradiation of light without stress) in the semiconductor device and a second current flowing through the semiconductor device while the action unit generates the internal stress in the semiconductor device (see Fig. 8 showing irradiation of light with stress applied; para 0029, lines 1-8).
Sakai does not disclose a stress controller that controls a magnitude of the internal stress generated in the semiconductor device by the action unit;
a probe electrically connected to the semiconductor device;
a probe controller that supplies a current to the semiconductor device via the probe; and
a controller that screens the semiconductor device based on a first current flowing through the semiconductor device via the probe while the internal stress is not generated in the semiconductor device and a second current flowing through the semiconductor device via the probe while the action unit generates the internal stress in the semiconductor device.
Lagowski et al. discloses a stress controller that controls a magnitude of the internal stress generated in the semiconductor device by the action unit (test system 10 includes a computer 12 that controls components of the system to apply electric charge to and measure charge neutralization of testing site 15a; see S20 and S30 shown in Fig. 3; col. 8, lines 62-67; col. 2, lines 22-24; the amount of stress is controlled by the amount of corona discharge);
(see probe 22 which are kelvin probe or a Monroe-type probe shown in Fig. 1 which contacts a dielectric layer 13a with respect to a reference electrode 30);
a probe controller that supplies a current to the semiconductor device via the probe (see probe 22 which are kelvin probe or a Monroe-type probe shown in Fig. 1 which contacts a dielectric layer 13a with respect to a reference electrode 30); and
a controller (see col. 5, lines 36-44) that screens the semiconductor device based on a first current flowing through the semiconductor device via the probe while the internal stress is not generated in the semiconductor device and a second current flowing through the semiconductor device  via the probe while the action unit generates the internal stress in the semiconductor device (col. 4, lines 6-19; measuring gate oxide integrity of a semiconductor wafer having a dielectric layer. Moving the wafer into position below a charge source and illuminating an area of the wafer under the source with a first light source and setting charging conditions of the charge source, turning on the charge source to stress the area of the wafer.  Next step would be to turn off the charge source and the first light source, where not stress is being applied and illuminating the wafer with a second light source, measuring the contact potential as a function of time of dielectric field.  This method can include determining defect density and leakage current to that of the standard dielectric).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sakai to include a stress controller that controls a magnitude of the internal stress generated in the semiconductor device by the action unit;
a probe electrically connected to the semiconductor device;
a probe controller that supplies a current to the semiconductor device via the probe; and
a controller that screens the semiconductor device based on a first current flowing through the semiconductor device via the probe while the internal stress is not generated in the semiconductor 

With respect to claim 7, the combination of Sakai et al. and Lagowski et al. discloses the semiconductor device inspection apparatus according to claim 1, wherein the action unit generates the internal stress in the predetermined direction in the semiconductor device by applying a compressive force or a tensile force to the semiconductor device (see Sakai et al. para 0026, lines 1-6).

With respect to claim 8, the combination of Sakai et al. and Stewart et al. discloses the semiconductor device inspection apparatus according to claim 1, wherein the action unit generates the internal stress in the predetermined direction in the semiconductor (see Sakai et al. para 0026, lines 1-6).

Allowable Subject Matter
Claims 2-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 2, the prior art fails to teach in combination with the rest of the limitations in the claim:  “the semiconductor device includes: a silicon carbide substrate whose first surface as an upper surface has an off angle with respect to a basal plane of a crystal; a silicon carbide film formed on the first surface of the silicon carbide substrate; and an element formation region provided in an area from the silicon carbide film to an upper layer of the silicon carbide substrate, and
the internal stress is a shear stress on a sliding surface of the silicon carbide substrate or the silicon carbide film.”

Claims 3-6, 9 and 10 are objected to due to its dependency on claim 2. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866